Name: Commission Regulation (EEC) No 770/84 of 26 March 1984 on the supply of common wheat for non-governmental organizations (NGO) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 3 . 84 Official Journal of the European Communities No L 83/5 COMMISSION REGULATION (EEC) No 770/84 of 26 March 1984 on the supply of common wheat for non-governmental organizations (NGO) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Havirig regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organ ­ ization of the market in cereals ('), as last amended by Regulation (EEC) No 1 451 /82 Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1992/83 of 11 July 1983 laying down the implement ­ ing rules for 1983 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (6), as last amended by Regulation (EEC) No 2543/73 (J), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee , Whereas, on 29 July 1983 , the Commission of the European Communities decided to grant, under Community measures, various quantities of cereals to certain non-member countries and beneficiary organ ­ izations ; Whereas the invitation to tender opened in the Community under Commission Regulation (EEC) No 393/84 of 16 February 1984 on the supply of various consignments of cereals to non-governmental organ ­ izations as food aid (8) was not carried out ; whereas a new mobilization should be effected ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (9), as last amended by Regulation (EEC) No 3323/81 ( l0) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions . Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply proce ­ dures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 March 1984 . For the Commission Poul DALSAGER Member of the Commission ') OJ No L 281 , 1 . 11 . 1975, p. 1 . 2) OJ No L 164, 14 . 6 . 1982, p. 1 . 3) OJ No L 281 , 1 . 11 . 1975, p. 89 . 4) OJ No L 352, 14 . 12 . 1982, p. 1 . OJ No L 196, 20 . 7 . 1983 , p. 1 . 6) OJ No 106, 30 . 10 . 1962, p. 2553/62 . (8) OJ No L 47, 17 . 2 . 1984, p. 28 . O OJ No L 192, 26 . 7 . 1980 , p. 11 . H OJ No L 334, 21 . 11 . 1981 , p. 27 .0 OJ No L 263 , 19 . 9 . 1973 , p. 1 . No L 83/6 Official Journal of the European Communities 27 . 3 . 84 ANNEX 1 . Programme : 1983 2 . Recipient : NGO (Caritas Neerlandica) 3 . Place or country of destination : Haiti 4. Product to be mobilized : common wheat 5 . Total quantity : 500 tonnes 6 . Number of lots : one (in two parts of 250 tonnes) 7 . Intervention agency responsible for conducting the procedure : VIB  Burgemeester Kessenplein 3 , NL-6431 KM Hoensbroek (telex 56 396) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the minimum bread-making quality required for intervention (moisture : 14,5 % maximum) 10 . Packaging :  in bags (') :  quality of the bags : woven synthetic  net weight of the bags : 50 kg  marking on the bags ( in letters at least 5 cm high) : Part A  250 tonnes : ' FROMENT / HAÃ TI / CARITAS / 90325 / DON DE LA COMMUNAUTE ECONO ­ MIQUE EUROPÃ ENNE / ACTION DE CARITAS NEERLANDICA / PORT-AU-PRINCE' Part B  250 tonnes : ' FROMENT / HAÃ TI / CARITAS / 90336 / DON DE LA COMMUNAUTE ECONO ­ MIQUE EUROPÃ ENNE / ACTION DE CARITAS NEERLANDICA / PORT-AU-PRINCE' 11 . Port of shipment : Any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 15 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 1 2 . Delivery stage : fob 13 . Port of landing :  14 . Procedure to be applied in order to determine supply costs : mutual agreement . 15 . Shipment period : 1 to 31 May 1984 16 . Security : 6 ECU per tonne 17 . The successful tenderer shall supply to the beneficiary or its representative , on delivery, the following documents :  certificate of origin  phytosanitary certificate  pro forma invoices Supplier to send duplicate original invoice to : Messrs M. H. Schutz BV, Postbus 1438 , Blaak 16 , 3000 BK Rotterdam, Netherlands ( l ) Since the goods may be rebagged, the co-contractor must provide 2 % of empty bags of the same quality as those containing the goods , with the marking followed by a capital 'R'.